Stevens, J.
No question is raised as to the amount due plaintiff. The only questions presented are as to the right of the plaintiff to recover interest and costs.
(1) Claims against the State do not bear interest “unless its consent to pay interest has been manifested by an act of its legislature, or by a lawful contract of its executive officers.” Schlesinger v. State, 195 Wis. 366, 368, 218 N. W. 440. There is neither a statute nor a contract imposing such liability in this case.
(2) No costs can be taxed against the State unless authorized by statute. Baxter v. State, 10 Wis. 454, 457. But ch. 285 of the Statutes evinces a legislative intent that those who sue the State pursuant to the provisions of that chapter shall recover costs. Sec. 285.04 of the Statutes provides for an audit of “the amount of damages and costs” awarded in such an action. This is sufficient to warrant the imposition of costs.
By the Court. — The findings of the referee are confirmed. The clerk is directed to enter judgment in favor of the plaintiff for $9,649.83, together with his taxable costs and disbursements.